Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1 and 10-20 in the reply filed on 2/28/2022 is acknowledged.

Allowable Subject Matter
Claims 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skogo (GB 2511868) in view of St-Hilaire (US Patent 10,984,236) and Harbach (US PG Publication 2005/0100191).

	Regarding Claim 1, Claim 1 is rejected on the grounds provided in Claim 10.

	Regarding Claim 10, Skogo (GB 2511868) discloses a method comprising:
	by a controller (control unit 130, Pp. 10 lines 15-20), determining a preferred operation mode (determining preferred data to include in D-Img, Pp. 15 lines 6-11 and 24-30) of an optical system (Depending on which set of the image data D-lmg that provides a strongest contrast between the pupil and the cornea, the eye/gaze data D-Eye may be based on the image data recorded when the eye E is illuminated by the first or second light source 121 or 122, Pp. 15 lines 5-11) for an time frame (The extension in time for the operation sequence to t6 preferably corresponds to a standard exposure time for one frame, Pp. 13 lines 10-15), 5
the optical system (eye gaze tracker, Pp. 10 lines 15-20) comprising at least a first illumination source (first light source 121, Pp. 10 lines 15-20) and a second illumination source (second light source 122, Pp. 10 lines 15-20) for emitting light toward an eye (Each of the first and second light sources 121 and 122 is configured to illuminate an eye E, Pp. 10 lines 20-25) and a lens for directing light reflected by the eye to an image sensor (image registering means 120 is configured to record image data D-lmg representing the eye E, Pp. 10 lines 20-25; image registering means 120 contains an image sensor, Pp. 10 lines 25-30) and a distance between the second illumination source and an optical axis of the 10lens (second light source 122 is here arranged at a distance to the image registering means 120 and a stipulated operating distance between the eye/gaze tracker and the eye E, say 45 cm to 100cm, such that light L2 from source 122 causes dark pupil effect, Pp. 14 line 31 – Pp. 15 line 5) being larger than (If the light source is located close to the camera, in the resulting image the pupil will typically be represented by image elements associated with a relatively bright signal level compared to_ the surrounding iris. If, instead, the light source is located further away from the camera, the pupil will normally appear comparatively dark in the captured images. This is referred to as bright pupil (BP) imaging and dark pupil (DP) imaging respectively Pp. 1 lines 20-30) a distance between the first illumination source and the optical axis (first light source 121 is arranged at a distance to the image registering means 120 and a stipulated operating distance between the eye/gaze tracker and the eye E, such that the light L1 emitted from the first light source 121 is expected to cause a bright-pupil effect, i.e., as close as possible to the image registering means 120, Pp. 14 lines 23-30, Figs. 4A, 4B), 
the preferred operation mode (preferred data to include in D-Img, Pp. 15 lines 6-11 and 24-30) being one of at least a mixed operation mode (all registered image data D-Img, Pp. 15 lines 24-30) or a pure operation mode (set of image data when one of light sources 121 or 122 is active, Pp. 15 lines 24-30), 
15the mixed operation mode comprising activating the first illumination source and the second illumination source simultaneously in the upcoming time frame (two essentially simultaneously registered images are produced, which each is exposed during half the duration of one standard frame, Pp. 6 lines 29-end), and 
the pure operation mode comprising at least temporarily activating one of the first illumination source and the second illumination source 20while the other one of the first illumination source and the second illumination source is deactivated in the upcoming time frame (interleaving activation of light L1 and L2, and using only image data when the eye is illuminated by one of the light sources, Pp. 11 line 21 – Pp. 15 line 30).
Skogo does not expressly disclose but St-Hilaire (US Patent 10,984,236) teaches 
wherein the time frame is an upcoming time frame (receive illumination change requests from the gaze estimation and control the illumination to an “ideal” image, Column 10 lines 43-end);
	and operating the optical system according to the preferred operation mode in the upcoming time frame (receive illumination change requests from the gaze estimation and control the illumination to an “ideal” image, Column 10 lines 43-end)5.
Skogo does not expressly disclose but Harbach (US PG Publication 2005/0100191) teaches wherein the eye is a driver's eye (video imaging system in vehicle to monitor driver’s eyes [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use the controller of St-Hilaire to adjust the lighting for an upcoming time frame of Skogo because St-Hilaire teaches that it would ensure that the illumination sources deliver the correct amount of light to the user (Column 10 lines 43-end), reducing power consumption and the user’s discomfort. 
	It would have been obvious to one of ordinary skill in the art before the application was filed to use the eye tracker of Skogo to emit light toward a driver of a vehicle because Harbach teaches that an eye tracker can be used to determine a condition of the driver and take further action to assist a drowsy or distracted driver or facilitate control of in-vehicle systems [0003], improving road safety. 

	Regarding Claim 11, Skogo (GB 2511868) discloses the method of claim 10, wherein the determining the preferred operation mode is based on at least one gauge parameter (image quality metric, Pp. 14 lines 14-22), the gauge parameter being at least one of:
	a distance parameter representing an estimated or measured distance, between 5the driver's eye and a center of the lens along the optical axis;
	a brightness parameter representing a brightness of ambient light;
	a reflection parameter representing an estimate or a measure of an amount of light being reflected before reaching the driver's eye;
	a pupil size estimation parameter representing an estimated or measured size of 10a pupil of the driver's eye;
	or a discriminability parameter representing a discriminability of the pupil (strongest contrast between pupil and cornea, Pp. 15 lines 6-11) in at least one image detected with the image sensor (output image D-Img, Pp. 14 line 14 – Pp. 15 line 30),
the current operation mode being one of the mixed operation mode (all registered image data D-Img, Pp. 15 lines 24-30) or the pure operation mode (set of image data when one of light sources 121 or 122 is active, Pp. 15 lines 24-30).
Skogo does not expressly disclose but St-Hilaire (US Patent 10,984,236) teaches image detected during at least one preceding time frame operated in a current operation mode (receive illumination change requests from the gaze estimation and control the illumination to an “ideal” image, Column 10 lines 43-end).
It would have been obvious to one of ordinary skill in the art before the application was filed to use the controller of St-Hilaire to adjust the lighting for an upcoming time frame of Skogo because St-Hilaire teaches that it would ensure that the illumination sources deliver the correct amount of light to the user (Column 10 lines 43-end), reducing power consumption and the user’s discomfort. 

	Regarding Claim 12, Skogo (GB 2511868) discloses the method of claim 11, wherein the, determining the preferred operation mode comprises:
	5determining, based on the gauge parameter (image quality metric, Pp. 14 lines 14-16; contrast, Pp. 15 lines 6-11), whether to switch from the current operation mode to another operation mode (select all registered image data D-Img, Pp. 15 lines 24-30, or set of image data when one of light sources 121 or 122 is active, Pp. 15 lines 24-30) to obtain an image in which the pupil is distinguishable (D-Img with strongest contrast, Pp. 15 lines 6-11).
Skogo does not expressly disclose but St-Hilaire (US Patent 10,984,236) teaches obtain an image in the upcoming time frame (receive illumination change requests from the gaze estimation and control the illumination to an “ideal” image, Column 10 lines 43-end).
It would have been obvious to one of ordinary skill in the art before the application was filed to use the controller of St-Hilaire to adjust the lighting for an upcoming time frame of Skogo because St-Hilaire teaches that it would ensure that the illumination sources deliver the correct amount of light to the user (Column 10 lines 43-end), reducing power consumption and the user’s discomfort. 

	Regarding Claim 16, Skogo (GB 2511868) discloses the method of claim 10, wherein:
	the pure operation mode further comprises a reflection reduction mode (minimize the “additional reflections,” Pp. 14 lines 12-23) in which one of the first illumination source or the second illumination source is at least temporarily activated while another of the first illumination source or 5the second illumination source is deactivated (interleave the L1 and L2 light as in Figs. 2a-b, Pp. 11 line 21 – Pp. 12 line 17) in the upcoming time frame (in every time frame);
	and the other of the first illumination source or the second illumination source is at least temporarily activated while the one of the first illumination source and the second illumination source is deactivated (interleave the L1 and L2 light as in Figs. 2a-b, Pp. 11 line 21 – Pp. 12 line 17) in a subsequent time frame following 10the upcoming time frame (in every time frame).

	Regarding Claim 17, Skogo (GB 2511868) discloses the method of claim 16, wherein:
	the determining the preferred operation mode based on at least a reflection parameter representing a gauge or a measure of an amount of light being 15reflected before reaching the driver's eye (determining additional reflections, Pp. 15 lines 12 - 23);
	and the preferred operation mode comprises the reflection reduction mode when the reflection parameter indicates a high amount of light emitted toward the driver's eye being reflected before reaching the 20driver's eye (D-Img based exclusively on eye illuminated by a single one of source 121 or 122, Pp. 15 lines 12-23).

	Regarding Claim 18, Skogo (GB 2511868) discloses the method of Claim 10 wherein: the first illumination source and the second illumination source are activated for a respective activation times in the mixed operation mode and in the pure operation mode (interleave the L1 and L2 light as in Figs. 2a-b, Pp. 11 line 21 – Pp. 12 line 17; select all registered image data D-Img, Pp. 15 lines 24-30, or set of image data when one of light sources 121 or 122 is active, Pp. 15 lines 24-30);
	a maximum activation time in the mixed operation mode is half of an exposure time of the optical system (time T0-T6 is considered 1 frame and exposure period, Pp. 13 lines 10-15);
the maximum activation time in the mixed operation mode is half of a maximum activation time in the pure operation mode (each source L1 and L2 is on for half of the time periods T0-T6, Pp. 11 line 21 – Pp. 13 line 15, Figs. 2A, 2B);
and a minimum activation time in the mixed operation mode is half of a 15minimum activation time in the pure operation mode (constant activation time, Figs. 2A, 2B, Pp. 11 line 21 – Pp. 13 line 15, Figs. 2A, 2B).
Skogo does not expressly disclose but Harbach (US PG Publication 2005/0100191) teaches the maximum activation time in the pure operation mode equals the exposure time of the optical system (LED bank on, capture frame 3, led bank off, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the application was filed to add steps 76-88 of Fig. 7 of Harbach to Figs. 8-9 of Skogo to synchronize the lighting with the camera and to capture a fully exposed bright-pupil and dark-pupil images at full intensity because it allows for enhanced eye monitoring of a person in the vehicle [0006]. 

	Regarding Claim 20, Skogo (GB 2511868) discloses a non-transitory computer readable medium comprising program instructions for causing one or more computing devices of a system to (software, Pp. 9 lines 9).
	The remainder of Claim 20 is rejected on the grounds provided in Claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2021117031 A1 – eye tracker
EP 1562102 A2 – eye tracking in a car
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485